Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant Amendment
Applicant’s claim 17 and 19 amendments overcome the §112 rejection.  The amendments to the claims are support by the specification in, inter alia, para 0029 and 0043. 

Drawings
The drawings were received on January 21, 2021.  These drawings are acceptable.

Specification
The specification was received on January 21, 2021.  The specification is acceptable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art cited fails to teach or suggest, in any reasonable combination, the features of the independent claim.
With regards to the independent claims, 1, and 17, the prior art of Othman et al. (U.S. Patent 10,339,362 B2; hereinafter “Othman ‘362”) discloses registering image data and regulating user access in the context of a biometric security system. 
However, the prior art cited fail to disclose the following features of the independent claim 1: “iteratively aligning the first point set with respect to the second point set according to the transformation parameter; for each iteration, determining whether a distance between feature points of a given similar point pair exceeds a threshold distance; if so, removing the given similar point pair .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P HALLMAN whose telephone number is (469)295-9260.  The examiner can normally be reached on Monday - Thursday, 0800-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY P HALLMAN/Examiner, Art Unit 2494                                   

/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494